Case 1:18-cv-24737-RS Document 39 Entered on FLSD Docket 04/25/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-CV-24737-UNGARO-O'SULLIVAN


 EILEEN M. LEDET,

                Plaintiff,
 vs.

 CARNIVAL CORPORATION,
 a Panamanian Corporation d/b/a
 CARNIVAL CRUISE LINES,

            Defendant.
 ____________________________________/

                                               ORDER

         THIS MATTER is before the Court following an informal discovery conference on

 April 25, 2019. Having heard from both parties and for the reasons stated on the record,

 it is

         ORDERED AND ADJUDGED that the plaintiff shall review the deposition of the

 defendant’s Rule 30(b)(6) corporate representative, Monica Petisco, and on or before

 Tuesday, April 30, 2019, shall provide citations to the defendant of instances where

 Ms. Petisco testified that she needed to look further into an area. The defendant shall

 prepare Ms. Petisco for a follow-up deposition where Ms. Petisco shall respond to

 questions concerning these areas. Unless otherwise agreed to by the parties, the

 deposition of Ms. Petisco shall take place on Tuesday, May 7, 2019 at 6:00 PM at the

 plaintiff’s counsel’s office. It is further

         ORDERED AND ADJUDGED that within forty-eight (48) hours, the defendant

 shall produce the statement/report from the plumber and the incident report (and any
Case 1:18-cv-24737-RS Document 39 Entered on FLSD Docket 04/25/2019 Page 2 of 2



 other documents which were shared with the Coast Guard) because the work product

 privilege either does not apply or has been waived for the reasons stated on the record.

 It is further

         ORDERED AND ADJUDGED that if there are any prior incidents that took place

 in the subject bathroom, the defendant shall provide those photographs. It is further

         ORDERED AND ADJUDGED the defendant shall review its response to Request

 to Produce No. 57. If the defendant’s response does not comport with the

 representations made by the defendant’s counsel in Court, the defendant shall amend

 its response. It is further

         ORDERED AND ADJUDGED that on or before Tuesday, April 30, 2019, the

 plaintiff shall identify up to fifteen (15) work orders the plaintiff would like to question

 Ms. Petisco about and may ask Ms. Petisco about those work orders and the general

 plumbing of the ship during her follow-up deposition.

         DONE AND ORDERED, in Chambers, at Miami, Florida, this 25th day of

 April, 2019.


                                      ________________________________________
                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
